                   Case 20-51002-BLS        Doc 45     Filed 05/25/21    Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


   In re:                                               Chapter 11

   Old LC, Inc. et al.,                                 Case No. 19-11791 (BLS)

                                    Debtors.

   Official Committee of Unsecured Creditors
   of Old LC, Inc., et al., for and on behalf of
   the estates of Old LC, Inc., et al.,
           Plaintiff,
   v.                                                   Adv. No. 20-51002 (BLS)

   Upfront V, LP, Breakwater Credit
   Opportunities Fund, L.P., et al.,
         Defendants.

                                    CERTIFICATE OF SERVICE

               I, Jody C. Barillare, hereby certify that on the 24th day of May, 2021, I
 caused a copy of the following to be served on the parties on the attached service list in the
 manner indicated.

           Defendants’ Objections and Responses to Plaintiff’s First Request for Production.

 Dated: May 25, 2021
                                                        /s/ Jody C. Barillare
                                                        Jody C. Barillare (#5107)




DB1/ 121634649.1
                   Case 20-51002-BLS   Doc 45    Filed 05/25/21   Page 2 of 2




 ELECTRONIC MAIL
 (Counsel to Official Committee of Unsecured Creditors)
 MORRIS JAMES LLP
 Attn: Eric J. Monzo, Bryan M. Keilson and Jeffrey Waxman
 500 Delaware Ave., Suite 1500
 Wilmington, DE 19801
 Email: emonzo@morrisjames.com; bkeilson@morrisjames.com; JWaxman@morrisjames.com

 ELECTRONIC MAIL
 (Counsel to Official Committee of Unsecured Creditors)
 HEDRICK KRING, PLLC
 Joel B. Bailey, Esquire
 Joshua L. Hedrick, Esquire
 1700 Pacific Avenue, Suite 4650
 Dallas, TX 75201
 Email: Josh@HedrickKring.com; Joel@HedrickKring.com

 ELECTRONIC MAIL
 (Counsel to Official Committee Of Unsecured Creditors)
 STRICKLIN LAW FIRM, P.C.
 Samuel M. Stricklin, Esquire
 Palisade Central II
 2435 North Central Expressway, Suite 1200
 Richardson, TX 75080
 Email: Sam.stricklin@stricklaw.pro




DB1/ 121634649.1
